                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                            Plaintiff,

              v.                                        Case No. 16-CR-21

SAMY HAMZEH,

                            Defendant.


        ORDER ON THE DEFENDANT’S DISCOVERY MOTIONS


1. Background

       Samy Hamzeh is accused of unlawfully possessing two machine guns and one

silencer. (ECF No. 6.) But this case is not a simple firearms case. Hamzeh acquired these

firearms as part of an alleged plan to kill dozens of people to “defend Islam.” (ECF No.

1.) Hamzeh alleges he was entrapped by confidential informants who were motivated to

present him as a terrorist so that they might receive benefits from the FBI.

       Over the course of this protracted case Hamzeh has filed a variety of discovery

motions. In response to several of the motions the government indicated a willingness

to provide Hamzeh with at least some of the information sought. The court had more

than one status conference with the parties at which the discovery motions were
discussed, and at various times it was determined that the motions were either moot or

generally on track toward resolution between the parties. But the filing of additional

motions would cause the process to repeat.

        It light of the number of pending motions and uncertainty as to which issues

actually remained unresolved, at a February 1, 2019 status conference the court ordered

Hamzeh to file a single, comprehensive motion addressing all unresolved discovery

issues. (ECF No. 213.) The expectation was that all prior motions would be rendered

moot.

        Hamzeh filed a motion that partially supersedes his other pending discovery

motions. (ECF No. 214.) He states, “It does not, however, supersede the defense’s

[Classified Information Procedures Act] CIPA brief and request for oral argument about

why the various categories of information for which the government has claimed CIPA

protection are discoverable and should be turned over to the defense.” (ECF No. 214 at

1.) He identifies seven categories of information that remain in dispute.

        Therefore, the following motions are dismissed as moot: Motion to Supplement

Record Regarding Second Brady Motion (ECF No. 158); Third Motion to Compel Brady

and Rule 16 Material: Intercepted Communications (ECF No. 174); Fourth Motion to

Compel Brady and Rule 16 Material (ECF No. 177); Motion for Pretrial Notice of

Government’s Intent to Present Certain Evidence at Trial (ECF No. 178); Unopposed




                                             2
Motion to Adjourn Status Conference (ECF No. 188); Fifth Motion to Compel Brady and

Rule 16 Material (ECF No. 209).

      Hamzeh’s motions to seal (ECF Nos. 200, 210, 215) are granted.

2. Text Messages

      Although Hamzeh has not received all text messages, based on the evidence

adduced at the spoliation hearing (ECF Nos. 203, 205) the court finds that those

messages which Hamzeh has not yet received are unrecoverable due to a technical

failure beyond the government’s control. However, Hamzeh states he is still seeking

unredacted copies of the text messages he has received. The government responds that

it “redacted the produced texts very minimally” (ECF No. 217 at 1) and argues that its

redactions were all proper (ECF No. 217 at 2). It notes Hamzeh “has not identified with

any particularity which redactions he believes were improper or his basis for that

belief.” (ECF No. 217 at 2.) Hamzeh replies that he “believes the Court will understand

his position simply by reviewing the redactions, which don’t appear to be confined to

confidential personal information.” (ECF No. 218 at 1.)

      The court has reviewed the text messages in their redacted form, which Hamzeh

submitted to the court under seal. (ECF No. 211.) The court finds accurate the

government’s representation that the redactions were minimal. In fact, Hamzeh

concedes as much. (ECF No. 209 at 3 (“To the government’s credit, few are redacted, and

some of the redacted texts appear likely to legitimately obscure sensitive



                                           3
information.”).) Of the hundreds of text messages, there are only roughly 40 redactions,

spanning from a few characters to one redaction that spans nine lines of text. Most

redactions appear to be of just a word or two. Only a few messages are redacted in their

entirety. The nature of the redacted material is often readily discernable from the

context of the message.

       The United States must provide to Hamzeh any document within its “possession,

custody, or control” if “the item is material to preparing the defense,” “the government

intends to use the item in its case-in-chief at trial” or “the item was obtained from or

belongs to the defendant.” Fed. R. Crim. P. 16(a)(1)(E); Crim. L.R. 16(a) (E.D. Wis.). The

court understands Hamzeh to be arguing that the redacted information is “material to

preparing the defense.” “Documents are ‘material to preparing the defense’ if they

could ‘significantly help[] in uncovering admissible evidence, aiding witness

preparation, corroborating testimony, or assisting impeachment and rebuttal.’” United

States v. Caputo, 373 F. Supp. 2d 789, 793 (N.D. Ill. 2005) (quoting United States v. Gaddis,

877 F.2d 605, 611 (7th Cir. 1989)) (internal quotation marks omitted).

       The defendant has the burden to make “at least a prima facie showing of

materiality.” United States v. Caputo, 373 F. Supp. 2d 789, 793 (N.D. Ill. 2005) (citing

United States v. Thompson, 944 F.2d 1331, 1341 (7th Cir. 1991)). “To make a prima facie

showing, a defendant cannot rely on general descriptions or conclusory arguments, but

must convincingly explain how specific documents will significantly help him uncover



                                             4
admissible evidence, prepare witnesses, or corroborate, impeach, or rebut testimony.”

United States v. Caputo, 373 F. Supp. 2d 789, 793 (N.D. Ill. 2005).

       Hamzeh has failed in his burden to make the requisite prima facie showing of

materiality. As the government points out, he has not identified which redactions he

believes were improper and his basis for that belief. He offers only speculation that

“redacted texts may potentially conceal the identities of witnesses, other useful or

exculpatory information, or information necessary to understand the text.” (ECF No.

209 at 3.) Such bald conjecture is insufficient. Therefore, the court will deny Hamzeh’s

motion with respect to text messages.

3. Emails

       On July 25, 2018, in light of the government’s lack of opposition, the court

ordered the government to disclose to Hamzeh “e-mail[s] on both the FBI internal (FBI

net) and FBI official external (Internet Café-IC) to/from all agents, TFOs, CHSs or

professional support staff relating in any way to the investigation.” (ECF No. 150 at 2);

United States v. Hamzeh, No. 16-CR-21, 2018 U.S. Dist. LEXIS 124342, at *2 (E.D. Wis. July

25, 2018). Hamzeh states he has received only eleven pages of emails and argues that

testimony from the spoliation hearing suggests additional emails are available. (ECF

No. 214 at 2-3.)

       The government does not materially respond to this issue. Although its response

brief contains the heading, “Texts and Emails (Defense Categories 1 and 2),” in the



                                              5
paragraphs that follow the government discusses only the redaction of the text

messages other than to say that it has produced all emails in the its possession “for

Agents Adkins, Zuraw, and Fraser.” (ECF No. 217 at 1-2.)

       In reply Hamzeh contends that it simply doesn’t make sense that, in an

investigation involving as many people as this one, only eleven pages of emails were

generated. (ECF No. 218 at 6.) He points to the testimony of FBI Special Agent Zuraw,

who estimated that he sent ten to fifteen emails as part of this case and received a

similar number. Hamzeh also notes that Special Agent Adkins testified he never looked

for or attempted to retrieve emails. (ECF No. 215 at 6 (citing ECF No. 205 at 53).)

       The fact that Adkins did not look for emails is irrelevant absent any evidence that

it was his responsibility to retrieve emails for discovery purposes. (Cf. ECF No. 205 at 32

(testimony of an FBI analyst stating he believed discovery requests regarding emails

were handled by the Office of General Counsel).) As to Zuraw’s estimate that he sent

maybe as many as fifteen emails and perhaps received the same number, Hamzeh does

not state how many emails were contained on the “eleven pages of emails” that he says

were produced. Moreover, another agent testified that communication about the case

was not typically through email. (ECF No. 205 at 116; see also ECF No. 205 at 124.) He

testified that emails were generally limited to matters such as “our calendars, our

schedules, trying to coordinate if we’re available for either surveillance or some sort of

operational activity outside of the office.” (ECF No. 205 at 117.)



                                             6
       Regardless of whether Hamzeh could persuade the court of the validity of his

suspicions that the United States’ disclosure has been incomplete, there is simply no

relief the court can grant Hamzeh. The court has already ordered that all emails related

to this investigation be turned over to Hamzeh. The United States has repeatedly

represented that it has done so. Hamzeh’s disbelief notwithstanding, there is simply

nothing more the court can do. See United States v. Rahman, No. 11-CR-103, 2011 U.S.

Dist. LEXIS 155131, at *8 (E.D. Wis. Nov. 10, 2011) (“Although a federal court’s authority

is great, it has its limits; the court obviously cannot compel the government to disclose

what it does not know.”). Therefore, the court will deny Hamzeh’s motion with respect

to emails.

4. Informants

       Hamzeh seeks information in nine broad categories regarding the confidential

informants used by the FBI (and, with respect to certain categories, alleges the court has

already ordered disclosure).

  4.1. Benefits Received by Informants

       Hamzeh seeks “all benefits given to or requested by the informants, including

any payments, immigration benefits, or favors of any form. (This was ordered as item 6

of the Court’s prior order R.150),” “the underlying documentation relating to any

payments (ordered produced by the Court on March 8, 2018, but never turned over

based on a CIPA claim),” and “the informants’ reported motivations for cooperating,



                                            7
identification of all benefits, including travel to and from the United States, the

documentation underlying those benefits.” (ECF No. 214 at 3-4.)

       With respect to these requests, the government responds, “the CHSs received no

immigration benefits, and all discovery related to their financial compensation is

covered in the government’s CIPA filings.” (ECF No. 217 at 2.)

       The court is addressing the CIPA matters by way of a separate order, and finds

that order resolves these requests.

   4.2. Instructions to or Admonishments of Informants

       Hamzeh seeks “instructions given to the informants, whether or not reduced to

writing,” “any admonishments to the informants. (This was ordered as item 14 of the

Court’s prior order R.150),” and “violations of policies and instructions by the

informants. (This was ordered as item 14 of the Court’s prior order R.150).” (ECF No.

214 at 3-4.)

       The government responds that it has turned over all documents it has in its

possession that are responsive to these requests. Therefore, again, there is nothing more

for the court to do. But Hamzeh demands that the government not merely provide the

documents it has but tell him about any verbal instructions or admonishments given to

the informants—which would require the government to create new documents to

answer his inquiry.




                                           8
       In a prior motion, Hamzeh stated, “What troubles Hamzeh is that the

government seems to believe that it need not provide instructions that are not

memorialized.” (ECF No. 177 at 4.) Hamzeh insists that, by refusing to create

documents responsive to his inquiry, the “government[] [is] misunderstanding of its

obligations under Rule 16 and Brady.” (ECF Nos. 177 at 5; 209 at 7 (“The government

has chafed at Hamzeh’s request for all instructions, but in doing so it has revealed an

apparent misunderstanding of its obligation to supply information whether

memorialized or not.”).) He contends, “When the government says it has identified all

instructions given to the CHSs, Hamzeh is entitled to assume that representation

encompasses all instructions given by the FBI agents and the investigative team, not just

those they later write down.” (ECF No. 177 at 5.) Moreover, to the extent the discovery

contains the agents’ instructions to the informants, Hamzeh demands that the

government identify all such instances of instructions. (See, e.g., ECF No. 177 at 3-4.)

       The court agrees that underlying this dispute is a misunderstanding as to the

government’s obligations under Rule 16 and Brady. But it is Hamzeh, not the

government, that misunderstands those obligations. The government aptly equates

Hamzeh’s demands to civil interrogatories. But there is no analog in the Criminal Rules

to Fed. R. Civ. P. 33. See United States v. Bailin, 816 F. Supp. 1269, 1275 (N.D. Ill. 1993);

United States v. Saucedo, No. 90 CR 309, 1991 U.S. Dist. LEXIS 15769, at *7 (N.D. Ill. Aug.

23, 1991); United States v. Craig, No. 87 CR 436-1&2, 1987 U.S. Dist. LEXIS 8453, at *5



                                             9
(N.D. Ill. Sep. 3, 1987). Moreover, although Rule 16(a)(1)(E) requires the government to

disclose evidence, it does not require the government to create evidence. See Harris v.

United States, No. 1:09-cv-1416-TWP-DKL, 2013 U.S. Dist. LEXIS 45780, at *7-8 (S.D. Ind.

Mar. 29, 2013). If a document does not exist, there is no obligation to disclose. United

States v. Amaya-Manzanares, 377 F.3d 39, 42 (1st Cir. 2004); United States v. Kahl, 583 F.2d

1351, 1354 (5th Cir. 1978) (“It clearly was not error to refuse to grant discovery of

documents that did not exist.”); United States v. Schembari, 484 F.2d 931, 935 (4th Cir.

1973) (“[T]he government cannot disclose what it does not have ….”). Thus, if an agent

provided oral instructions or admonitions to a confidential informant, the government

has no obligation to now record those instructions or admonitions so that they may now

be disclosed to Hamzeh.

       To the extent Hamzeh is demanding that the government identify every

document it disclosed that contains an agent’s instruction or admonition to a

confidential informant, the court finds Hamzeh’s request without merit. Again,

although this sort of request might be within the scope of an interrogatory under Fed. R.

Civ. P. 33, there is no analog in the criminal rules.

       Finally, since Brady is a disclosure rule, not a discovery rule, Weatherford v. Bursey,

429 U.S. 545, 559-60 (1977); United States v. Higgins, 75 F.3d 332, 335 (7th Cir. 1996), the

court finds even less of a basis to sustain Hamzeh’s requests under that rule.




                                              10
  4.3. Informant File Materials

       Hamzeh seeks “the initial suitability report,” “annual or other reviews of the

informants,” and “the most recent criminal histories for each CHS.” (ECF No. 214 at 3-

4.) The government responds, “Some administrative documents related to CHSs were

the subject of the government’s CIPA filings. Beyond those, the government has

repeatedly informed the defense the government has produced all Giglio material in its

possession. The defense has identified no reason to believe there is any such material it

has not received.” (ECF No. 217 at 2.)

       As to “the most recent criminal histories for each CHS,” the court understands

the government to have already provided Hamzeh with this information. What

Hamzeh is seeking is an update. The court denies this request. The government agreed

to disclose all Giglio material at least 90 days before trial. United States v. Hamzeh, No. 16-

CR-21-PP, 2017 U.S. Dist. LEXIS 90634, at *12 (E.D. Wis. May 9, 2017) (citing ECF No. 32

at 13)). The court finds disclosure of the informants’ criminal histories at that time to be

sufficient. The government does not have any obligation to monitor the informants’

criminal records or to provide updates to the defendant on demand. Disclosure 90 days

before trial both affords Hamzeh adequate time to review and investigate the

information and also mitigates the risk that the information will materially change

between the time of disclosure and trial.




                                              11
      As to the remaining requests, to the extent these requests are not resolved under

CIPA, they are denied. The government represents that “the initial suitability report”

and any “annual or other reviews of the informants” do not contain exculpatory

material. Brady and its progeny do not entitle a defendant to more. Nor has Hamzeh

made the requisite prima facie showing of materiality to be entitled to this information

under Rule 16.

5. Recordings

      Hamzeh insists the government has failed to provide him with all recordings of

relevant telephone calls. (ECF No. 214 at 4-5.) The government responds that it has

provided all recordings, and the discrepancies suggested by the spreadsheet created by

defense counsel (ECF No. 216) are the result of inconsistencies in calls being logged

when the call went unanswered. (ECF No. 217 at 4.) In reply, Hamzeh expresses his

doubt as to the government’s explanation. He notes that there are recordings in the

discovery of calls going unanswered or going to voicemail; thus, he wonders why

others were not similarly recorded. (ECF No. 218 at 6.)

      The court is again at a loss as to what Hamzeh expects the court to do. It has

ordered recordings to be produced; the government has repeatedly said it has disclosed

all that it has. There is nothing more the court can do. Therefore, the court will deny

Hamzeh’s motion with respect to recorded telephone calls.




                                           12
6. Documents Regarding Recordings

      In a July 25, 2018 order, when presented with no objection from the government,

the court ordered the government to disclose: “if the CHS had recording equipment

routinely assigned to him for extended periods of time, which is routine with CHS’s in

the FBI”; “if that recording equipment was in the possession while the CHS was having

unrecorded conversations with Hamzeh”; and “FD-302’s regarding obtaining custody of

the recording devices from the CHS or undercover agents, the downloading and chain

of custody for the digital recording devices and the production of the original CDs from

those recording devices for every recorded conversation.” (ECF No. 150 at 3-4.)

      In a subsequent motion, Hamzeh stated he “is seeking an order requesting the

government to identify when the CHS’s had recording devices checked out to them;

what type of recording devices were used; and what instructions were given as to when

to record Hamzeh.” (ECF No. 177 at 5.) He argues this information is exculpatory under

Brady because “for 35 days one CHS did not record any conversations with Hamzeh,

despite meeting with him nearly daily.” (ECF No. 177 at 6.)

      The government responds, “as to CHS recording devices, much of the

information sought is addressed in the government’s CIPA filings.” (ECF No. 217 at 3.)

To the extent the request is not addressed under CIPA, the government notes that the

Court of Appeals for the Seventh Circuit has rejected the premise that the absence of an




                                           13
inculpatory recording is exculpatory. (ECF No. 217 at 3 (citing United States v. Baker, 1

F.3d 596, 598 (7th Cir. 1993)).)

       In reply, Hamzeh argues that in certain cases the absence of inculpatory evidence

is exculpatory and, given the nature of his defense, this is such a case. (ECF No. 218 at 4-

5.) He explains:

       the reason we want to know when the CHSs had the recording devices
       and could record (but didn’t) is because the defense is attempting to show
       that not only was Hamzeh not predisposed to commit this crime, the
       CHSs were creating a crime and inducing Hamzeh to commit it while
       refusing to record because they didn’t want their actions disclosed. After
       all, the in-person recordings stop after Hamzeh responds with apathy to
       Mike’s discussions about getting a machine gun on December 14th and the
       recordings only resume after the Masonic plot is developed. The
       information sought is relevant and exculpatory to establish that the CHSs
       had the ability to record during their daily meetings with Hamzeh but
       chose not to.

(ECF No. 218 at 5.)

       The court previously ordered the government to provide Hamzeh with the

information set forth above because the government did not object to Hamzeh’s request.

Notwithstanding the court’s order, Hamzeh represents that the United States has not

complied. To the extent the court’s prior order or the present motion applies to recorded

telephone calls, the motion is resolved by the court’s CIPA order. However, the court

does not find the government’s CIPA proceedings as encompassing recordings of in-

person conversations. In this regard, the government’s argument raised in its most-

recent response (ECF No. 217 at 3) is untimely as to the relief the court already ordered



                                            14
(ECF No. 150 at 3-4). The court finds nothing more is required other than to reiterate its

prior order.

       As to the relief sought in Hamzeh’s more-recent motion, whereby he “is seeking

an order requesting the government to identify when the CHSs had recording devices

checked out to them; what type of recording devices were used; and what instructions

were given as to when to record Hamzeh,” the requests are denied. The first request is

covered by the court’s prior order. As to the second, the court finds Hamzeh has failed

to demonstrate the relevance of this information. Finally, Hamzeh’s request for

instructions that agents gave to the informants is addressed above.

7. Surveillance

       Hamzeh asks the court to order the government to disclose all the surveillance

techniques it used in its investigation. (ECF No. 214 at 5.) The government responds,

“the materials he requests here either do not exist or were addressed in its CIPA filings.

Further, as discussed above, Brady is not implicated by any materials sought here.”

(ECF No. 217 at 5.)

       The court agrees that portions of this request are resolved under CIPA. Beyond

that, the government represents that nothing further exists. With that representation,

the court finds there is nothing more for the court to do with respect to this request.




                                            15
8. Notice of Government’s Intent to Use Certain Evidence

       Hamzeh asks that the government disclose to him, at least 45-days before trial,

any evidence derived from “devices seized from Hamzeh or his home following his

arrest” or “obtained by use of pole cameras.” (ECF No. 214 at 6.) He argues that pretrial

disclosure is necessary because, by virtue of the vast quantities of data that can be

stored on these devices, “it is unreasonable for the defense to have to decipher which

needles in these haystacks the government might decide to use.” (ECF No. 214 at 6.) The

court understands Hamzeh to be addressing specifically “a cell phone from Hamzeh,

and a PlayStation and a MacBook computer from his family’s home.” (ECF No. 178 at 2,

¶ 2; see also ECF 204 at 14-15.) Hamzeh states that the pole camera video consists of 450

hours of recordings. (ECF No. 214 at 7.)

       The government responds that it will, consistent with Judge Pepper’s standard

practices, identify its exhibits no later than seven days before the final pretrial

conference. (ECF No. 217.) It asserts that “the nature and volume of the materials

identified do not come remotely close to justifying the requested court order.” (ECF No.

217 at 6.)

       In reply, “Hamzeh notes that he hasn’t received any reports indicating that the

government found any evidence of significance from these sources, and frankly he has

no reason to believe the government will present any evidence from these sources. But

in case the defense is mistaken, Hamzeh seeks reasonable notice of any needles in the



                                           16
haystacks that the government wants to use so that he has adequate time to investigate

or retain an expert if needed.” (ECF No. 218 at 7.)

       Courts have broad discretion when ordering when parties must disclose their

exhibits. See, e.g., United States v. Prince, 618 F.3d 551, 562 (6th Cir. 2010) (citing United

States v. Kincaide, 145 F.3d 771, 780 (6th Cir. 1998)); United States v. Desage, No. 2:13-cr-39-

JAD-VCF, 2017 U.S. Dist. LEXIS 28739, at *5 (D. Nev. Mar. 1, 2017) (ordering

government to disclosure exhibit list 30 days before trial); United States v. Szuhsiung Ho,

No. 3:16-CR-46, 2016 U.S. Dist. LEXIS 176343, at *9 (E.D. Tenn. Dec. 21, 2016) (denying

defense motion for government to disclose exhibits 75 days before trial; ordering

disclosure 2 weeks before trial); United States v. Barrett, 153 F. Supp. 3d 552, 575

(E.D.N.Y. 2015) (denying defense request for disclosure 60 days before trial; ordering

disclosure 45 days before trial); United States v. Barnett, No. 11-452(FLW), 2012 U.S. Dist.

LEXIS 1609, at *7 (D.N.J. Jan. 6, 2012) (ordering disclosure 30 days before trial); United

States v. Capriotti, No. 03 CR 779, 2003 U.S. Dist. LEXIS 23281, at *5 (N.D. Ill. Dec. 30,

2003) (ordering, in part, government to disclose exhibits six weeks before trial); United

States v. Falkowitz, 214 F. Supp. 2d 365, 392 (S.D.N.Y. 2002) (citing cases).

       From the court’s perspective, the parties’ dispute is relatively insignificant in the

overall scope of this case. Hamzeh seeks disclosure 45 days before trial. The

government agrees to disclosure at least seven days before the final pretrial conference.

The gap between the parties’ positions depends on when Judge Pepper schedules the



                                              17
final pretrial conference. Judge Pepper often schedules the final pretrial conference to

take place two weeks before trial. (See ECF No. 111.) Given the nature of this

prosecution, she very well may schedule it earlier; when this case was initially

scheduled for trial, she scheduled the final pretrial conference for a date 19 days before

trial. (ECF No. 45.)

       If Judge Pepper again schedules the final pretrial conference for a date 19 days

before trial, and if the government were to disclose its exhibits seven days before the

final pretrial conference, Hamzeh would receive the information he seeks 26 days

before trial. Thus, the parties would be disputing an additional 19 days. In the ordinary

case, where the entire process from arraignment to trial can be expected to span only 70

days, see 18 U.S.C. § 3161(c)(1), an additional 19 days is significant. But here, where it

has already been nearly 1,200 days since Hamzeh was arraigned, with no trial yet

scheduled, the impact of 19 additional days is so inconsequential as to be de minimis

with respect to the government. The government should already know what, if any,

evidence it will present at trial from the pole camera and from Hamzeh’s mobile phone

or PlayStation. Certainly it should know that by 45 days before trial. The government

has not explained how complying with Hamzeh’s request would burden it.

       Granted, the court acknowledges that ordinarily disclosure 26 or even only 21

days before trial would probably still be sufficient time for a defendant to adequately

prepare, even if the government intended to make significant use of evidence from



                                           18
these sources. But this case is extraordinary, not just because of the nature of the

investigation but because of the frustrating and protracted efforts to provide Hamzeh

with the evidence to which he is entitled, especially considering the nature of his

defense. In the absence of any explanation from the government as to why it is

unreasonable to require it to produce the information by the date requested by Hamzeh,

the court finds it appropriate to grant Hamzeh’s motion.

      Therefore, the court grants this aspect of Hamzeh’s motion. Not less than 45 days

before trial, the government shall provide to Hamzeh notice of its intent to introduce at

trial any evidence obtained by use of pole cameras and any data obtained from a post-

arrest search of Hamzeh’s mobile phone, MacBook laptop, or PlayStation. The court

emphasizes that, contrary to the government’s assertion, it is not requiring the

government “to finalize its exhibit list 45 days before trial, to the exclusion of the

introduction of any exhibit identified during trial preparation.” (ECF No. 217 at 6.)

Rather, the court is requiring early disclosure of only these three narrow categories of

evidence.

      However, this order shall be reciprocal. Not less than 45 days before trial,

Hamzeh shall likewise provide to the government notice of his intent to use any

evidence obtained by use of pole cameras and any data obtained from a post-arrest

search of Hamzeh’s mobile phone, laptop, or PlayStation.




                                           19
9. Motion to Produce Information Submitted Under CIPA

       Hamzeh asks the court to disclose the evidence the government submitted to the

court under CIPA. (ECF No. 185.) Not knowing the evidence the government seeks to

withhold, Hamzeh’s arguments for disclosure are often shots in the dark.

       The court appreciates Hamzeh’s arguments and has considered them carefully

when reviewing the government’s CIPA submissions. Given its classified nature, the

court cannot speak as to specifics of the CIPA process. Suffice it to say that the court is

satisfied that Hamzeh will be receiving all potentially relevant information. Therefore,

his motion (ECF No. 185) is denied.

       However,    the   court   finds   it   necessary   to   address   certain   apparent

misunderstandings. The misunderstandings are not necessarily Hamzeh’s; the court

may have misunderstood the parties’ submissions. But the court does not regard the

government’s non-disclosure of the informants’ updated criminal records as being

attributable to CIPA. The court addresses this matter in section 4.3 above. Nor does the

court find Hamzeh’s request for instructions given to the informants as coming within

CIPA. This is addressed in section 4.2 above.

       IT IS THEREFORE ORDERED that the following motions are dismissed as

moot: Motion to Supplement Record Regarding Second Brady Motion (ECF No. 158);

Third Motion to Compel Brady and Rule 16 Material: Intercepted Communications (ECF

No. 174); Fourth Motion to Compel Brady and Rule 16 Material (ECF No. 177); Motion



                                              20
for Pretrial Notice of Government’s Intent to Present Certain Evidence at Trial (ECF No.

178); Unopposed Motion to Adjourn Status Conference (ECF No. 188); Fifth Motion to

Compel Brady and Rule 16 Material (ECF No. 209).

      IT IS FURTHER ORDERED that Hamzeh’s motions to seal (ECF Nos. 200, 210,

215) are granted.

      IT IS FURTHER ORDERED that Hamzeh’s “Superseding Discovery Motion”

(ECF No. 214) is granted in part and denied in part. If either party seeks to introduce at

trial any evidence obtained by use of pole cameras or any data obtained from a post-

arrest search of Hamzeh’s mobile phone, MacBook laptop, or PlayStation, the party

shall identify the evidence not less than 45 days before trial. Aside from the matters

resolved under CIPA, Hamzeh’s motion is denied in all other respects.

      IT IS FURTHER ORDERED that Hamzeh’s “Motion to Produce Information

Submitted Under CIPA” (ECF No. 185) is denied.

      Dated at Milwaukee, Wisconsin this 25th day of March, 2019.



                                                _________________________
                                                WILLIAM E. DUFFIN
                                                U.S. Magistrate Judge




                                           21
